 



Exhibit 10.193

  

BRGF

 

REDEMPTION AGREEMENT

 

THIS REDEMPTION AGREEMENT (this “Agreement”) is hereby made as of December 9,
2014 by and among BR Stonehenge 23Hundred JV, LLC, a Delaware limited liability
company (the “Company”), BR Berry Hill Managing Member, LLC, a Delaware limited
liability company (“Bluerock”), and BR Berry Hill Managing Member II, LLC a
Delaware limited liability company (“BR Newco”), and Bluerock Growth Fund, LLC,
a Delaware limited liability company (“BRGF” and, together with Bluerock, and BR
Newco, the “Members”).

 

WITNESSETH

 

WHEREAS, the Members are parties to that certain Operating Agreement of the
Company, dated as of October 18, 2012 (as amended, the “Operating Agreement”);

 

WHEREAS, effective as of December 9, 2014, Bluerock assigned a 20.0% Interest in
the Company to BR Newco as a contribution to the capital of BR Newco as
permitted by Section 12.02(b)(i) of the Operating Agreement, and BR Newco has
been admitted as a Member of the Company;

 

WHEREAS, the Company owns the real property commonly known as 23Hundred, located
in the City of Berry Hill, Davidson County, Tennessee, and legally described on
Exhibit A attached hereto (the “Property”);

 

WHEREAS, contemporaneously with the execution of this Agreement, the Company has
agreed to redeem one hundred percent (100%) of Stonehenge 23Hundred JV Member,
LLC's Interest in the Company in exchange for the transfer of a direct fee
ownership interest in the Property to SH 23Hundred TIC, LLC, a Tennessee limited
liability company and wholly owned subsidiary of Stonehenge 23Hundred JV Member,
LLC (“Stonehenge”), and in connection with such redemption Stonehenge will cease
to be a member of the Company;

 

WHEREAS, the Company desires to redeem one hundred percent (100%) of BRGF's
Interest in the Company (the “Redeemed Interest”), in exchange for the transfer
of a direct fee ownership interest in the Property to the BRGF SPE (as defined
below), which is wholly owned by BRGF, and in connection with such redemption
BRGF will cease to be a member of the Company (the “Redemption”);

 

WHEREAS, the Members have approved the Redemption of the Redeemed Interest by
the Company in accordance with the terms and conditions set forth in this
Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement (collectively, the “Parties”)
agree as follows:

 

1.             Redemption of Redeemed Interest. Upon the terms and subject to
the conditions of this Agreement, effective as of the Effective Date, as defined
below:

 

a.BRGF hereby assigns, grants, sells, conveys, transfers and sets over all of
the Redeemed Interest, to the Company, together with all rights, title, benefits
and interest of BRGF in and to the Redeemed Interest effective as of December 9,
2014 (the “Effective Date”), all in accordance with the provisions set forth in
this Agreement; and

 

 

 

  

b.The Company hereby accepts such assignment, transfer, and conveyance of the
Redeemed Interest and assumes those liabilities, obligations and
responsibilities, if any, attributable to the Redeemed Interest that shall arise
upon or after the Effective Date.

 

c.Bluerock specifically agrees and acknowledges that (a) as of the date hereof,
BRGF has no outstanding obligations as a member or manager of the Company
(including, without limitation, obligations to fund any capital contributions
under the Operating Agreement), and (b) from and after the date hereof, BRGF
shall have no further obligations, financial or otherwise, as a member or
manager of the Company (except as to third-party claims pursuant to Section 2(b)
hereof).

 

d.As consideration for the assignment, transfer, and conveyance of the Redeemed
Interest by BRGF to the Company, the Company shall grant, transfer and convey to
BGF 23Hundred, LLC, a Delaware limited liability company and wholly owned
subsidiary of BRGF (the “BRGF SPE”), as of the Effective Date, an undivided
22.9330 percent (22.9330%) interest as a tenant-in-common in the Property (the
“TIC Interest”), pursuant to a deed, in the form attached hereto as Exhibit B,
various other applicable conveyance documents and as set forth in more detail in
that certain Tenant in Common Agreement, dated as of even date herewith, and
attached hereto as Exhibit C (the “TIC Agreement”); provided , however, that the
TIC Interest shall remain subject to any mortgages, deeds of trust, liens, loans
or other encumbrances that encumber the Property as of the Effective Date,
including but not limited to those liens created in connection with that certain
loan in the original principal amount of $23,569,000.00, made October 18, 2012
by Fifth Third Bank (the “Lender”) in favor of 23Hundred, LLC, a Delaware
limited liability company (“23Hundred”) (the “Existing Loan”), which Existing
Loan will be assumed, on a joint and several basis, by BRGF SPE concurrent with
the transfer of the TIC Interest to BRGF SPE. The Parties acknowledge that, to
the extent required, the consent of the holder of the Existing Loan to the
Redemption and the transfer of the TIC Interest has been obtained by the
Company. The aforesaid conveyance shall be deemed full satisfaction and full
consideration for the Redeemed Interest.

 

      2.Release and Indemnification.

 

a.For value received, BRGF, for itself and for each and all of its
Successors-in- Interest (as defined in Section 2(e) below), forever releases the
Company and each of the other Members, and relinquishes any right, title or
interest in and to the Company, any limited liability company interest,
membership interest, percentage interest or other interest or right in respect
of the Company, any right to any capital account, return of capital or other
capital or investment with respect to the Company, any distributions of cash or
property of whatsoever nature from the Company or otherwise related thereto,
other property rights, and/or any other income, revenue, benefit or privilege of
whatsoever nature from the Company or otherwise relating thereto; provided ,
however, the Company shall not be released from any obligations or liabilities
to BRGF or its affiliates (i) pursuant to the certificate of formation of the
Company or the Operating Agreement solely limited to the indemnification of a
manager or member of the Company as to matters arising out of the Company's acts
or omissions occurring prior to the Effective Date, (ii) pursuant to the TIC
Agreement, the Deed and the other conveyance documents executed in connection
with the transfer of the TIC Interest, or (iii) as provided under this
Agreement.

 

2

 

  

b.For value received, to the fullest extent permitted by law, the Company, for
itself and for each and all of its Successors-in-Interest, hereby and forever
releases and discharges BRGF and agrees to indemnify and hold harmless BRGF and
each and all of its Successors-in-Interest from any and all claims, demands,
liens, causes of action, suits, obligations, controversies, debts, costs,
expenses, damages, judgments and orders of whatever kind or nature, at law, in
equity or otherwise, whether known or unknown, suspected or unsuspected, which
have existed, presently exist or may exist, relating to the Company or its
activities, assets, liabilities, or any obligations that BRGF may have to the
Company or the other Members under the terms of the Operating Agreement;
provided , however, BRGF shall not be released or indemnified from any and all
claims, demands, liens, causes of action, suits, obligations, controversies,
debts, costs, expenses, damages, judgments and orders of whatever kind or
nature, at law, in equity or otherwise, whether known or unknown, suspected or
unsuspected, that result from third party claims arising prior to the Effective
Date (including, without limitation, any taxes due and owing to any taxing
authority), which shall be governed and controlled exclusively by the Operating
Agreement.

 

c.Subject to the provisions of this Section 2, from and after the Effective
Date, to the fullest extent permitted by law, BRGF shall defend, indemnify,
protect, and hold harmless, the Company and each of the other Members and their
respective Successors-in-Interest, against and in respect of any and all losses,
liabilities, damages, actions, suits, proceedings, claims, demands, orders,
assessments, amounts paid in settlement, fines, costs or deficiencies, including
without limitation, interest, penalties, and reasonable attorneys' fees and
costs, including the cost of seeking to enforce this indemnity to the extent
such enforcement is successful, caused by or resulting or arising from, or
otherwise with respect to, (i) any failure to perform or comply in any material
respect with BRGF' s covenants or obligations contained in this Agreement or the
BRGF SPE's covenants or obligations under the TIC Agreement, the Deed and the
other conveyance documents executed in connection with the transfer of the TIC
Interest, or (ii) a breach of any of the representations or warranties of BRGF
contained in this Agreement, excluding any liabilities to the extent caused by
the gross negligence or willful misconduct of the Company.

 

d.Subject to the provisions of this Section 2 (including without limitation
Section 2(c)), to the fullest extent permitted by law, from and after the
Effective Date, the Company shall defend, indemnify, protect, and hold harmless
BRGF and each and all of its Successors-in-Interest against and in respect of
any and all losses, liabilities, damages, actions, suits, proceedings, claims,
demands, orders, assessments, amounts paid in settlement, fines, costs or
deficiencies, including without limitation, interest, penalties, and reasonable
attorneys' fees and costs, including the cost of seeking to enforce this
indemnity to the extent such enforcement is successful, caused by or resulting
or arising from, or otherwise with respect to, (i) any failure to perform or
comply in any material respect with the Company's covenants or obligations
contained in this Agreement or the Company's covenants or obligations under the
TIC Agreement, the Deed and the other conveyance documents executed in
connection with the transfer of the TIC Interest, or (ii) a breach of any of the
representations or warranties of the Company contained in this Agreement,
excluding any liabilities to the extent caused by the gross negligence or
willful misconduct of BRGF.

 

3

 

  

e.For purposes of this Agreement, the term “Successors-in-Interest” shall mean,
with respect to a person, such person's present, past and future successors,
assigns, affiliates, licensees, transferees, principals, agents, members,
partners, associates, employees, representatives, attorneys, insurers,
beneficiaries, legal representatives, decedents, dependents, heirs, executors or
administrators.

 

     3.Acknowledgment; New Manager; Amendment of Company Name.

 

a.By its execution hereof, BRGF confirms that it has, as of the Effective Date,
withdrawn and ceased to be a Member of the Company, and that BRGF's
representatives to the Management Committee as appointed pursuant to Section
5.03.2 of the Operating Agreement, as of the Effective Date, resigned their
respective positions as representatives to the Management Committee. The other
Members and the Company accept and acknowledge the withdrawal and cessation of
BRGF as a Member as of the Effective Date.

 

b.The other Members and the Company hereby appoint Bluerock as the Manager of
the Company effective immediately after the Effective Date for all purposes
under the Operating Agreement.

 

c.The other Members and the Company covenant and agree that immediately
following the Effective Date, (i) the name of the Company shall be amended and
all corporate filings shall be filed with the appropriate governmental
authorities to eliminate any reference to “Stonehenge” or any derivation
thereof, and (ii) the Operating Agreement shall be amended to reflect that BRGF
is no longer a member of the Company.

 

4

 

  

      4.Tax Matters.

 

a.The distributive share of the Company's income, gain, loss, and deduction with
respect to the Redeemed Interest for the taxable year of the Company that
includes the Effective Date shall be determined based upon an interim closing of
the Company's books as of the close of business on the Effective Date.

 

b.Except as otherwise prohibited by applicable law, the Parties shall each file
all required federal, state and local income tax returns and related returns and
reports in a manner consistent with the foregoing provisions of this Section 4.
In the event a party does not comply with the preceding sentence, the non-
complying party, to the fullest extent permitted by law, shall indemnify and
hold the other parties and each and all of their Successors-in-Interest wholly
and completely harmless from all cost, liability and damage that such other
parties may incur (including, without limitation, incremental tax liabilities,
legal fees, accounting fees and other expenses) to the extent that such costs,
liabilities and damages exceed the amount of the same that such other parties
would have incurred pursuant to the terms of the Operating Agreement as a
consequence of such failure to comply.

 

c.The Parties shall cooperate to make all necessary reports and file all
necessary tax returns, in connection with the Redemption substantially in
accordance with the agreements relating to tax matters attached hereto as
Exhibit D.

 

5.            Property Management and Development. In connection with the
transfer of the TIC Interest, BRGF SPE has assumed, on a joint and several basis
with the Company, (i) the rights and obligations of the owner of the Property
under the existing Management Agreement (as amended and assigned
contemporaneously herewith, the “Property Management Agreement”) with Matrix
Residential, LLC, a Georgia limited liability company, and (ii) the rights and
obligations of the owner of the Property under the existing Development
Agreement (as amended and assigned contemporaneously herewith, the “Development
Agreement”) with Stonehenge Real Estate Group, LLC, a Georgia limited liability
company. BRGF SPE and the Company agree to execute any reasonably necessary
amendments to the Property Management Agreement and the Development Agreement as
may be requested by any of the parties thereto, to reflect the transfer of the
TIC Interest and the assumption of the Property Management Agreement and the
Development Agreement by BRGF SPE.

 

       6.Representations and Warranties.

 

a.BRGF hereby represents and warrants to the Company as follows: (a) BRGF is the
sole owner of the Redeemed Interest; (b) the Redeemed Interest is free and clear
of any and all liens, claims and encumbrances of any nature, (c) BRGF has full
power and authority to transfer said Redeemed Interest and to perform its
obligations under this Agreement and (d) this Agreement has been duly executed
and delivered by and constitutes the valid and binding obligation of BRGF,
enforceable against BRGF in accordance with its terms. Notwithstanding the
provisions of this Section 6(a), BRGF makes no representation or warranty to the
Company or any other person relating to the Company's right to cause the
transfer of the TIC Interest in redemption of the Redeemed Interest without the
prior consent of any lender holding a security interest in the Property
(including the holder of the Existing Loan) or the other Members' limited
liability company interests.

 

5

 

  

b.The Company represents and warrants to BRGF that the Company has all requisite
power and authority to enter into this Agreement and to perform its obligations
under this Agreement. This Agreement has been duly executed and delivered by and
constitutes the valid and binding obligation of the Company, enforceable against
the Company in accordance with its terms. The Company is not required to obtain
any consent that has not been obtained from any person or entity in connection
with the execution and delivery of this Agreement, the consummation or
performance of any of the transactions contemplated hereby, or the purchase of
the Redeemed Interest.

 

7.           Consents and Waivers. Each Party hereto hereby (a) consents in all
capacities to and approves (i) the transfer of the Redeemed Interest described
herein and the withdrawal and cessation of BRGF as a member of the Company, and
(ii) each other action effected pursuant to this Agreement, and (b) waives in
all capacities any and all rights such party may have as a result of such
actions (i) to receive notice of assignment and transfer of the Redeemed
Interests or any other action effected pursuant to this Agreement, (ii) to
purchase the Redeemed Interests, (iii) to exercise any right of first refusal or
other purchase right or option or buy-sell provision arising under or with
respect to the Operating Agreement, or (iv) to claim that any action effected
pursuant to this Agreement does not comply with the provisions of the Operating
Agreement.

 

8.           Survival of Representations. The representations and warranties
described in Section 6 shall survive for the two (2) year period following the
Effective Date. All other warranties, representations, covenants and agreements
shall survive for the period indicated, or if none, indefinitely.

 

9.              Costs and Expenses. The Company shall pay, and to the fullest
extent permitted by law, shall indemnify and hold BRGF and each and all of its
Successors-in-Interest harmless against, all reasonable out-of-pocket costs and
expenses incurred by it in connection with the transactions contemplated by this
Agreement, including, without limitation, legal fees, any transfer review and/or
assumption fees charged by the Existing Lender, real estate transfer taxes,
recording fees, title insurance premiums or similar charges, costs or expenses
relating to the transfer of the TIC Interest to BRGF, and such other costs or
expenses that are required to be paid by the Company or BRGF as a result of the
transfer of the TIC Interest and the transactions described in this Agreement.
The foregoing is only intended to include costs and expenses in excess of the
costs and expenses which reasonably would have been incurred by BRGF had this
Agreement not been entered into. To the extent that any such costs and expenses
are not taken into account in calculating the TIC Interest to be conveyed to the
BRGF SPE pursuant to this Agreement or otherwise reimbursed by the Company as
part of the transfer of the TIC Interest, such costs and expenses shall be
payable after the closing of the transfer of the TIC Interest promptly upon
receipt by the Company of a written statement from BRGF setting forth in
reasonable detail the costs and expenses to be paid pursuant to this Section 9.
Subject to the foregoing, each party shall pay all costs and expenses incurred
by it in connection with the transactions contemplated by this Agreement.

 

10.             Notices. Any notices or other communications required or
permitted hereunder shall be given in writing by registered or certified mail,
postage prepaid, and shall be addressed, in the case of BRGF: c/o Bluerock Real
Estate, L.L.C, 712 Fifth Avenue, 9th Floor, New York, NY 10016; in the case of
Stonehenge: c/o Stonehenge Real Estate Group, LLC, 3200 West End Avenue, Suite
500, Nashville, TN 37203, Attention: Todd Jackovich; and in the case of the
Company or any of the other Members: c/o Bluerock Real Estate, L.L.C, 712 Fifth
Avenue, 9th Floor, New York, NY 10016. Any notice or other communication so
addressed and mailed, postage prepaid, by registered or certified mail (in each
case, with return receipt requested) shall be deemed to be delivered and given
when received or refused.

 

6

 

  

11.            Successors and Assigns. This Agreement shall inure to the benefit
of, and be binding upon, the Successors-in-Interest, assigns, heirs, executors,
administrators, members, managers, agents and representatives of the Parties
hereto.

 

12.            Governing Law; Exclusive Venue; Waiver of Jury Trial.

 

a.This Agreement and the transactions contemplated herein, and all disputes
between the parties arising out of or related to this Agreement, the
transactions contemplated herein or the facts and circumstances leading to its
or their execution or performance, whether in contract, tort or otherwise, shall
be governed by the laws of the State of Delaware, without reference to conflict
of laws principles.

 

b.The parties hereby agree not to elect a trial by jury of any issue triable of
right by jury, and waive any right to trial by jury fully to the extent that any
such right shall now or hereafter exist with regard to this agreement or any
claim, counterclaim or other action arising in connection herewith. This waiver
of right to trial by jury is given knowingly and voluntarily by the parties, and
is intended to encompass individually each instance and each issue as to which
the right to a trial by jury would otherwise accrue. Each party is hereby
authorized to file a copy of this section in any proceeding as conclusive
evidence of this waiver by each other party, as applicable.

 

c.The parties hereby consent to the jurisdiction of any State or Federal court
located within the State of New York, Borough of Manhattan or the State of
Tennessee and irrevocably agree that all actions or proceedings arising out of
or relating to this agreement shall be litigated in such courts. The parties
accept for themselves and in connection with their properties, generally and
unconditionally, the jurisdiction of the aforesaid courts and waive any defense
of forum non conveniens, and irrevocably agree to be bound by any judgment
rendered thereby in connection with this agreement. Each party hereby
irrevocably waives, to the fullest extent permitted by law, any objection it may
now or hereafter have to such venue as being an inconvenient forum.

 

13.           Severability. If any provision of this Agreement is held by a
court of competent jurisdiction to be contrary to law, the remaining provisions
of this Agreement will remain in full force and effect.

 

14.          Entire Agreement; Amendment. This Agreement contains the entire
understanding of the Parties and there are no representations, understandings,
or agreements, oral or otherwise, except as stated herein. This Agreement amends
the Operating Agreement with respect to the subject matter of this Agreement.
References to “this Agreement” shall include all Exhibits attached hereto and
made a part hereof. This Agreement may not be amended except in writing by all
of the Parties hereto.

 

7

 

  

15.          Counterparts; Signature Pages. This Agreement may be executed in
counterparts, each of which when so executed and delivered shall constitute a
complete and original instrument but all of which taken together shall
constitute one and the same agreement, and it shall not be necessary when making
proof of this Agreement or any counterpart thereof to account for any other
counterpart. Signatures transmitted by facsimile or e-mail, through scanned or
electronically transmitted .pdf, .jpg or .tif files, shall have the same effect
as the delivery of original signatures and shall be binding upon and enforceable
against the Parties hereto as if such facsimile or scanned documents were an
original executed counterpart. If the Parties exchange signatures by facsimile
or electronic means, then the Parties agree to exchange the original signatures
as soon thereafter as is reasonably practical.

 

[Signature pages follow. ]

 

8

 

  

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement to be
effective as of the Effective Time.

 

BR STONEHENGE 23HUNDRED JV, LLC a Delaware limited liability company



By: BR Berry Hill Managing Member, LLC,   a Delaware limited liability company
Its: Manager       By: BEMT Berry Hill, LLC.     a Delaware limited liability
company   Its: Member and Manager           By: Bluerock Residential Holdings.
LP,       a Delaware limited partnership     Its: Sole Member               By:
Bluerock Residential Growth REIT, Inc.,         a Maryland corporation      
Its: General Partner                 By:  /s/ Michael L. Konig           Name:
Michael L. Konig         Its: Senior Vice President and Chief Operating Officer

 

[Signature Page to BRGF Redemption Agreement]

 

 

 

  

BLUEROCK GROWTH FUND, LLC, a Delaware limited liability company     By: BR Fund
Manager, LLC,   a Delaware limited liability company Its: Member and Manager    
    By: /s/ Jordan B. Ruddy       Name: Jordan B. Ruddy   Its: Authorized
Signatory

  

BR BERRY HILL MANAGING MEMBER, LLC, a Delaware limited liability company     By:
BEMT Berry Hill, LLC,   a Delaware limited liability company Its: Member and
Manager         By: Bluerock Residential Holdings,
LP, a Delaware limited partnership   Its: Sole Member             By:

Bluerock Residential Growth REIT, Inc.,

a Maryland corporation

    Its: General Partner                 By: /s/ Michael L. Konig         Name:
Michael L. Konig       Its: Senior Vice President and Chief Operating Officer

 

BR BERRY HILL MANAGING MEMBER, LLC,   a Delaware: limited liability company    
    By: BEMT Berry Hill, LLC,     a Delaware limited liability company   Its:
Member and Manager             By: Bluerock Residential Holdings,
LP, a Delaware limited partnership     Its: Sole Member                 By:

Bluerock Residential Growth REIT, Inc.,

a Maryland corporation

      Its: General Partner                     By: /s/ Michael L. Konig        
Name: Michael L. Konig         Its: Senior Vice President and Chief Operating
Officer

 

[Signature Page to BRGF Redemption Agreement]

 

 

 

 

 Exhibit A

 

PROPERTY DESCRIPTION

 

 

 

  

Exhibit B

 

PROPERTY DEED

 

 

 

  

Exhibit C

 

TENANT IN COMMON AGREEMENT

 

 

 

  

Exhibit D

 

TAX MATTERS

 

 

 

 

